*338'OPINIÓN CONCURRENTE 'DEL
JUEZ ASOCIADO SE. WOLE.
De acuerdo con el artículo 1687 de los Estatutos Devi-sados, definiendo el libelo y la calumnia, la malicia no se presume cuando mía persona escribe a un funcionario ofi-cial, apoyada en causa probable, con la intención de servir al procomún o de conseguir remedio a un perjuicio liecho a un particular. En este caso, según se expone en la opi-nión de la mayoría, la prueba demostró que el acusado te-nía la intención de servir al procomún o de conseguir re-medio a un perjuicio particular. Por esta razón concurro en la opinión de la mayoría. No estoy conforme con que una Carta escrita al Gobernador sea prima facie privile-giada, pero cuando va así dirigida un acusado puede más fácilmente demostrar su intención de servir al procomún o de conseguir remedio a un perjuicio beclio a un particular.